Exhibit 10.1

AMENDMENT NO. 3 TO ASSET PURCHASE AGREEMENT

This Amendment No. 3 (this "Amendment") to the Asset Purchase Agreement, dated
as of March 6, 2018, by and between Phoenixus AG f/k/a Vyera Pharmaceuticals AG
and Turing Pharmaceuticals AG, a stock corporation organized under the laws of
Switzerland ("Seller"), and Seelos Corporation f/k/a Seelos Therapeutics, Inc.,
a Delaware corporation ("Buyer"), as amended by that certain Amendment to Asset
Purchase Agreement, dated as of May 18, 2018, by and between Buyer and Seller
and that certain Amendment No. 2 to Asset Purchase Agreement, dated as of
December 31, 2018, by and between Buyer and Seller (as amended, the "Purchase
Agreement"), is made as of October 15, 2019, by and between Buyer and Seller.
Capitalized terms used but not otherwise defined herein shall have the meanings
attributed to such terms in the Purchase Agreement.

RECITALS

WHEREAS, Section 10.10 of the Purchase Agreement provides that any amendment,
modification or waiver of the Purchase Agreement shall only be valid if made in
writing and signed by each of the Parties; and

WHEREAS, the Parties desire to enter into this Amendment and amend the Purchase
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1


AMENDMENTS



1.1    AMENDMENT TO SECTION 1.1. Section 1.1 of the Purchase Agreement shall be
amended by adding the following definitions:

""30-Day VWAP" means the volume weighted average price per share of the Parent
Stock on the Principal Trading Market (as reported by Bloomberg L.P. (or its
successor) or, if not available, by another authoritative source mutually agreed
by Seller and Buyer) from 9:30 a.m. (New York City time) on November 19, 2019 to
4:00 p.m. (New York City time) on January 2, 2020."

""Issuance Date" means the earliest date following January 2, 2020 on which the
Parent Stock can be issued by Buyer to Seller pursuant to Section 3.2(a)(i)
taking into account any actions that are required to be taken by Buyer's
transfer agent, American Stock Transfer & Trust Company, LLC, in connection with
such issuance (it being acknowledged and agreed by the Parties that the Issuance
Date shall occur on or before January 7, 2020)."

""Parent" means Seelos Therapeutics, Inc., a Nevada corporation."

""Parent Stock" means the common stock, par value $0.001, of Parent."

--------------------------------------------------------------------------------



""Principal Trading Market" means the trading market on which the Parent Stock
is primarily listed on and quoted for trading, which is currently The NASDAQ
Capital Market."

""Trading Day" means a day on which the Principal Trading Market is open for
trading."

1.2    AMENDMENT TO SECTION 3.2(a)(i). Section 3.2(a)(i) of the Purchase
Agreement shall be deleted and replaced to read in its entirety as follows:

"(i)(A) by October 17, 2019, a payment of $750,000 in cash; (B) on or before
January 7, 2020, an additional payment of $750,000 in cash; (C) on or before
April 3, 2020, an additional payment of $1,000,000 in cash; (D) on or before
July 10, 2020, an additional payment of $1,000,000 in cash; and (E) on the
Issuance Date, $2,250,000 payable in Parent Stock, calculated by dividing
$2,250,000 by the 30-Day VWAP; provided that Buyer may elect, in its sole
discretion, to pay Seller cash (in whole or in part) in lieu of any Parent Stock
contemplated under clause (E) above; provided further that, as a condition to
receiving any shares of Parent Stock pursuant to clause (E) above, Seller shall
execute and deliver to Parent a stock purchase agreement in the form attached
hereto as Exhibit I; provided further that, if (1) Parent Stock is suspended or
is otherwise not being traded on the Principal Trading Market for any reason, in
either case at the time Parent Stock is required to be issued pursuant to this
Section 3.2(a)(i), (2) Buyer is unable to deliver shares of Parent Stock to
Seller in accordance with this Section 3.2(a)(i), or (3) Buyer elects not to
deliver Parent Stock pursuant to the first proviso in clause (E) above, Buyer
shall pay Seller cash in the above amount in lieu of issuing such Parent Stock."

1.3    AMENDMENT TO SECTION 8.2. Section 8.2 of the Purchase Agreement shall be
deleted and replaced to read in its entirety as follows:

"8.2 Commercialization. From and after the Closing, Buyer shall use Commercially
Reasonable Efforts to seek U.S. Regulatory Approval and commercialize the
Product. In the event of a material breach by Buyer of Section 3.2(a)(i) (it
being acknowledged by Buyer that the failure to make any payment of cash or
Parent Stock required by Section 3.2(a)(i) in full on or prior to the applicable
due dates shall constitute a material breach of such Section) that is not cured
by Buyer within fifteen (15) days of the date of such material breach, Seller
may, as its sole and exclusive remedy for such material breach of Section
3.2(a)(i), elect (by written notice to Buyer delivered to Buyer within thirty
(30) days of the date of such material breach) to require Buyer to return all
Assets and any related regulatory approvals, Confidential Information, data,
studies, drug product, intellectual property including, without limitation,
patents and patent applications (the "Reverted Assets"), and Assumed Liabilities
to Seller for no consideration other than Buyer's acceptance of the Assumed
Liabilities. In the event Seller makes such election (a) Buyer shall, unless
prohibited by law, rule or regulation, use Commercially Reasonable Efforts to
take all action necessary or advisable (including obtaining consents and
approvals as reasonably requested) as

--------------------------------------------------------------------------------

soon as practicable to transfer the Reverted Assets and the Assumed Liabilities
to Seller, (b) Seller shall, unless prohibited by law, rule or regulation, use
Commercially Reasonable Efforts to take all action necessary or advisable
(including obtaining consents and approvals as reasonably requested) as soon as
practicable to accept the Reverted Assets and the Assumed Liabilities from Buyer
and (c) immediately upon such election, this Agreement shall terminate, except
with respect to (i) this Section 8.2 (Commercialization), (ii) Section 8.6
(Confidentiality), and (iii) Article 10 (Miscellaneous). In the event Seller
requires Buyer to return the Reverted Assets and the Assumed Liabilities to
Seller in accordance with this Section 8.2, and Buyer returns the Reverted
Assets and the Assumed Liabilities to Seller in accordance with this Section
8.2, neither Party shall have any further obligations or liabilities owing to
the other Party under this Agreement."

1.4    AMENDMENT TO EXHIBITS. The Purchase Agreement shall be amended to add
Exhibit A attached hereto as Exhibit I to the Purchase Agreement.

ARTICLE 2


GENERAL PROVISIONS



2.1    REPRESENTATIONS, WARRANTIES AND COVENANTS. In connection with the
amendments contemplated herein, Buyer: (a) represents and warrants to Seller
that the difference between (i) the aggregate market value of Parent Stock that
may be sold by Buyer on Form S-3 pursuant to General Instruction I.B.6 thereof
and (ii) the aggregate market value of Parent Stock sold by Buyer pursuant
thereto during the twelve (12) calendar months immediately prior to the date of
this Amendment is at least $2,250,000; and (b) agrees that, until the Parent
Stock (as defined in the Purchase Agreement) is issued to Seller in accordance
with Section 3.2(a)(i) of the Purchase Agreement, it will not issue any Parent
Stock registered under its registration statement on Form S-3 (File No.
333-221285) if such issuance would result in the difference between (i) the
aggregate market value of Parent Stock that may be sold by Buyer on Form S-3
pursuant to General Instruction I.B.6 thereof and (ii) the aggregate market
value of Parent Stock sold by Buyer pursuant thereto during the twelve (12)
calendar months immediately prior to such issuance to be less than $2,250,000;
provided, however, that the restriction set forth in the immediately preceding
clause (b) shall not apply (I) in the event Buyer irrevocably elects (by prior
written notice to Seller) to pay Seller cash in lieu of issuing Parent Stock in
accordance with Section 3.2(a)(i) of the Purchase Agreement, or (II) in the
event the aggregate market value of Parent Stock that may be sold by Buyer on
Form S-3 is not limited pursuant to General Instruction I.B.6 thereof.

2.2    FULL FORCE AND EFFECT. Except as expressly set forth herein, the Purchase
Agreement remains unchanged and in full force and effect. This Amendment shall
be deemed an amendment to the Purchase Agreement and shall become effective when
executed and delivered by the parties hereto. Upon the effectiveness of this
Amendment, all references in the Purchase Agreement to "the Agreement" or "this
Agreement," as applicable, shall refer to the Purchase Agreement, as modified by
this Amendment.

--------------------------------------------------------------------------------



2.3    COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute a single
document. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

2.4    GOVERNING LAW; FORUM. This Amendment and the relationship of the Parties
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York irrespective of the choice of laws principles of the
State of New York. Any disputes relating to the transactions contemplated by
this Amendment shall be heard in the State and Federal courts located in the
County of New York in the State of New York.

2.5    AMENDMENT. Any amendment, modification or waiver of this Amendment shall
only be valid if made in writing and signed by each of the Parties.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Parties, intending to be bound hereby, have executed this Amendment as of
the date first written above.

SELLER:

PHOENIXUS AG





By: /s/ Averill Powers


       Name: Averill Powers
       Title: Chief Executive Officer




BUYER:

SEELOS CORPORATION





By: /s/ Raj Mehra


       Name: Raj Mehra
       Title: Chief Executive Officer



 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF STOCK PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SEELOS THERAPEUTICS, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT

(this "Agreement") is made and entered into as of January 2, 2020, by and
between SEELOS THERAPEUTICS, INC., a Nevada corporation (the "Company"), and
Phoenixus AG, a stock corporation organized under the laws of Switzerland (the
"Purchaser").

RECITALS

WHEREAS

, Seelos Corporation, a wholly-owned subsidiary of the Company, and the
Purchaser are parties to that certain Asset Purchase Agreement, dated March 6,
2018, as amended by that certain Amendment to Asset Purchase Agreement, dated as
of May 18, 2018, that certain Amendment No. 2 to Asset Purchase Agreement, dated
as of December 31, 2018 and that certain Amendment No. 3 to Asset Purchase
Agreement, dated as of October 15, 2019 (as amended, the "Asset Purchase
Agreement"); and



WHEREAS

, in accordance with Section 3.2(a)(i)(E) of the Asset Purchase Agreement, the
Purchaser desires to purchase from the Company, and the Company desires to sell
to the Purchaser, an aggregate of [●] shares (the "Shares") of Common Stock of
the Company ("Common Stock"), which number of shares is equal to $2,250,000
divided by the 30-Day VWAP (as defined in the Asset Purchase Agreement) as of
January 2, 2020, on the terms and conditions set forth herein.



AGREEMENT

NOW, THEREFORE

, in consideration of the foregoing recitals and the mutual promises,
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.       SALE AND PURCHASE.

Subject to the terms and conditions hereof, the Company hereby issues and sells
to the Purchaser, and the Purchaser hereby purchases from the Company, the
Shares, in full satisfaction of the Company's obligation to issue any shares of
Common Stock to the Purchaser as provided under Section 3.2(a)(i)(E) of the
Asset Purchase Agreement.

2.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to the Purchaser that:

2.1   Organization. The Company is a business entity duly organized, validly
existing and in good standing under the laws of the State of Nevada. The Company
has the requisite corporate power and authority to own, lease and operate the
properties now owned, leased and operated by it and to carry on its business as
currently conducted. The Company is duly qualified

--------------------------------------------------------------------------------



to do business as a foreign entity in each jurisdiction in which the nature of
its business or the character of its properties makes such qualification
necessary, except where the failure to do so would not have a material adverse
effect on the Company.

2.2   Authorization. The Company has the requisite power and authority to enter
into this Agreement and to perform its obligations hereunder. The Company has
taken all necessary action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder. This
Agreement has been duly and validly executed and delivered by the Company and is
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms. The Shares are validly issued, fully paid
and nonassessable, free of any liens or encumbrances and issued in compliance
with all applicable federal and state securities laws.

2.3   Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the "SEC") in accordance with the provisions
of the Securities Act of 1933, as amended (the "Securities Act"), a registration
statement on Form S-3 (File No. 333-221285) (the "Registration Statement"). The
Registration Statement was declared effective by order of the SEC on December 7,
2017. The Registration Statement is effective pursuant to the Securities Act and
available for the issuance of the Shares thereunder, and the Company has not
received any written notice that the SEC has issued or intends to issue a stop
order or other similar order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement. The "Plan of Distribution" section of the Registration
Statement permits the issuance of the Shares under the terms of this Agreement.

3.       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company that:

3.1   Organization. The Purchaser is a business entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
formed or incorporated. The Purchaser has the requisite power and authority to
own, lease and operate the properties now owned, leased and operated by it and
to carry on its business as currently conducted. The Purchaser is duly qualified
to do business as a foreign entity in each jurisdiction in which the nature of
its business or the character of its properties makes such qualification
necessary, except where the failure to do so would not have a material adverse
effect on the Purchaser.

3.2   Authorization. The Purchaser has the requisite power and authority to
enter into this Agreement and to perform its obligations hereunder. The
Purchaser has taken all necessary action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly and validly executed and delivered by the Purchaser
and is the legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with its terms.

--------------------------------------------------------------------------------



3.3   Investment Representations.

(a)    The Purchaser has substantial experience in evaluating and investing in
private placement transactions of securities of companies in a similar stage of
development as the Company so that it is capable of evaluating the merits and
risks of its investment in the Company and has the capacity to protect its own
interests. The Purchaser can bear the economic risk of this investment
indefinitely.

(b)    The Purchaser represents that by reason of its, or of its management's,
business or financial experience, the Purchaser has the capacity to protect its
own interests in connection with the transactions contemplated in this
Agreement.

(c)    The Purchaser represents that it is an accredited investor within the
meaning of Regulation D under the Securities Act.

(d)    The Purchaser has received all the information it considers necessary or
appropriate for deciding whether to purchase the Shares. The Purchaser has had
an opportunity to discuss the Company's business, management and financial
affairs with directors, officers and management of the Company and has had the
opportunity to review the Company's operations and facilities and the Company's
public filings with the SEC. The Purchaser has also had the opportunity to ask
questions of, receive answers from and obtain additional information from (to
the extent the Company possessed such information or could acquire it without
unreasonable effort or expense) the Company and its management regarding the
terms and conditions of this investment. The Purchaser acknowledges and agrees
that the Company neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

(e)    The residency of the Purchaser (or in the case of a partnership or
corporation, such entity's principal place of business) is correctly set forth
on the signature pages hereto. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale or transfer of the Shares. The Company's
offer and sale and the Purchaser's subscription and payment for and continued
beneficial ownership of the Shares will not violate any applicable securities or
other laws of the Purchaser's jurisdiction.

(f)    The Purchaser understands that no U.S. federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Shares or the fairness or suitability of an investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

(g)    At no time prior to the date of this Agreement has the Purchaser or any
of its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Securities Exchange Act of 1934, as
amended) of the Common Stock or (ii) hedging transaction, which establishes a
net short position with respect to the Common Stock.

--------------------------------------------------------------------------------

4.       COVENANTS

4.1   Prospectus Supplement. The Company agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC a
prospectus supplement of the Company relating to the Shares (the "Prospectus
Supplement") pursuant to Rule 424(b)(5) under the Securities Act. The Purchaser
shall furnish to the Company such information regarding itself, the shares of
Common Stock beneficially owned by it and the intended method of distribution
thereof, including any arrangement between the Purchaser and any other person
relating to the sale or distribution of the Shares, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Prospectus Supplement with the SEC.

5.       MISCELLANEOUS

5.1   Survival. The representations, warranties and covenants of the Company and
the Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the closing of the transactions
contemplated hereby, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the Purchaser or the Company, as
the case may be.

5.2   Notices. All notices required or permitted hereunder shall be in writing
and be given by personal delivery, by an internationally recognized overnight
carrier, by registered or certified mail, postage prepaid with return receipt
requested or by electronic mail at the respective addresses set forth on the
signature pages to this Agreement or at such other addresses as the Company or
the Purchaser, as applicable, may designate by ten days' advance written notice
to the other party hereto. Notices delivered personally shall be deemed
communicated as of actual receipt; notices sent via overnight courier shall be
deemed received three (3) Business Days following sending; and notices mailed
shall be deemed communicated as of seven (7) Business Days after mailing. For
purposes of this Agreement, "Business Day" means any day other than a Saturday,
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

5.3   Assignability; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other party hereto. Nothing in this
Agreement shall be deemed to create any third party beneficiary rights in or on
behalf of any other person.

5.4   Governing Law; Forum. This Agreement and the relationship of the parties
hereto shall be governed by and construed and interpreted in accordance with the
laws of the State of New York irrespective of the choice of laws principles of
the State of New York. Any disputes relating to the transactions contemplated by
this Agreement shall be heard in the State and Federal courts located in the
County of New York in the State of New York.

--------------------------------------------------------------------------------



5.5   Expenses. Each party hereto shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.

5.6   Amendments. Any amendment, modification or waiver of this Agreement shall
only be valid if made in writing and signed by each of the parties hereto.

5.7   Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

5.8   Entire Agreement. This Agreement and the Asset Purchase Agreement contain
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter.

5.9   Headings. The headings in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

5.10   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute a single
document. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

5.11   Representation by Counsel; Interpretation. The Purchaser and the Company
each acknowledge that it has been represented by its own legal counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it, has no application and is expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the Purchaser and the Company.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties have executed this STOCK PURCHASE AGREEMENT as of the date first
set forth above.

THE COMPANY:



SEELOS THERAPEUTICS, INC.



 

By: ___________________________________
Name: Raj Mehra, Ph.D.
Title: President and Chief Executive Officer
Address: 300 Park Avenue, 12th Floor
                New York, NY 10022
Email: raj.mehra@seelostx.com

 

 

THE PURCHASER:



PHOENIXUS AG


By: ___________________________________
Name: Averill L. Powers
Title: Chief Executive Officer



Address: 600 Third Avenue, 10th Floor
                New York, NY 10016

Email: apowers@vyera.com

 

 